Citation Nr: 1624080	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right ankle on an extraschedular basis per 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the left ankle on an extraschedular basis per 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to special monthly compensation (SMC) based on the need for a higher level of aid and attendance or for being housebound.

(The issue of whether there is clear and unmistakable error in a September 13, 2011 Board decision which denied entitlement to an increased rating for right and left ankle degenerative joint disease (DJD) on an extraschedular basis is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent evaluation for DJD of both ankles.

In September 2011, the Board denied the Veteran's request for an increased rating for the bilateral ankle disability on an extraschedular basis.  The Veteran requested a revision of the Board decision in a January 2012 motion.  Thereafter, in a May 2014 decision, the Board concluded that the September 2011 Board decision did not contain CUE.  The Veteran appealed, and in an October 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the May 2015 Board decision for further proceedings consistent with the Memorandum Decision as the Court agreed with the Secretary's concession "that the 2011 Board failed to adequately consider all of the evidence that his ankle condition affected his ability to work." 

In a separate decision, the Board is granting the motion to revise or reverse the September 13, 2011 decision of the Board to the extent it failed to grant entitlement to an increased rating for right and left ankle DJD on an extraschedular basis.

Also, in the October 2015 Memorandum Decision, the Court noted that the issue of entitlement to SMC as addressed in an August 2010 Board decision may need further review.  In the body of the August 2010 decision, the Board found consideration of SMC was not warranted despite the issue having been raised by the Veteran's.  Consequently, given that the Board did not actually adjudicate the SMC issue, it remains a pending claim and is before the Board for adjudication.   

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The schedular criteria for rating ankle disabilities do not adequately contemplate the symptoms of the Veteran's right and left ankle DJD disabilities, and these symptoms caused marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for degenerative joint disease of the right ankle have been met.  38 C.F.R. § 3.321(b)(1) (2015).

2.  The criteria for an extraschedular rating for degenerative joint disease of the left ankle have been met.  38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran and a full grant of benefits sought, further discussion as to the VA's duties to notify and assist are not necessary at this time.

Extraschedular Rating

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In August 2010, the Board referred this case to the Director, Compensation Service.  In an undated memo, the Director denied an extraschedular rating, and the AOJ continued the denial in a April 2011 supplemental statement of the case.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

The Board disagrees with the Director's opinion and finds that the evidence demonstrates that an extraschedular rating in this case is appropriate.  There is lay and medical evidence of significant interference with physical and sedentary employment caused by the service-connected right and left ankle DJD disabilities.  In that regard, in characterizing the November 2008 VA examiner's opinion, the director stated:

The examiner stated that the bilateral ankle condition limited the Veteran in the type of work that he could perform.  The examiner further stated that the Veteran may be able to perform jobs where he could sit.

However, a full reading of the November 2008 VA examiner's opinion reflected that the Director's characterization of the examination contained a relevant omission.  In that regard, the examiner in the November 2008 VA examination report stated:

He was an aircraft mechanic and a laborer and those type of activities he would not be able to do.  He may be able to do certain jobs behind a counter, where is able to sit but it appears that he has been on Vicodin now since 2003 and it would be hard to take him off the medication I believe at this time, which would impact his employability.  

Similarly, in a May 2010 statement, the Veteran's private physician stated:

He is not able [to] perform any job in which he will need [to] sit, stand or walk due to constant continuous pain and gait instability.  He has been on Vicodin now since 2002 though keeping him on the medication does help significantly and it would be hard to take him off this medication as this would also impact his mobility and ability to be employed. 

The record shows that the Veteran left full-time employment during the 1990's.  Various lay statements from family and friends indicated they assisted him with his activities of daily living and attested to his inability to work. 

In written statements, the Veteran has indicated that he cannot walk without a walker and that he uses a wheelchair to get around due to his right and left ankle disabilities.  A July 1996 medical treatment record from Dr. J. Heckman, VA Chief of Orthopedics, indicated the Veteran was unable to work as an aircraft mechanic because he could not do any work requiring standing, walking, climbing, stooping, squatting, or lifting weights greater than 10 pounds.  Additionally, April 2000 VA vocational rehabilitation records indicated his disabling condition "precludes success in training and/or employment."

The Veteran has indicated that these symptoms have caused him to be in constant pain with use of pain medication, and in need of daily assistance.  The Veteran's statements in this regard are supported by a November 2008 VA examination report and a May 2010 letter from his private physician.  There are notes in VA treatment records of the Veteran facing work restrictions due to his ankle disability going back to 1991.  

The Veteran's statements and lay statements supported by those of his medical providers are indicative of marked interference with employment.  The evidence shows a person who is prevented from working by symptoms that are due to his service-connected right and left ankle DJD disabilities such that the schedular criteria do not contemplate that the medication the Veteran takes to mitigate his ankle pain is so strong that it would be difficult for him to perform any workplace activities.  The Board disagrees with the Director's opinion because of this failure to acknowledge the full extent of the Veteran's right and left ankle disabilities.   

The above evidence reflects that there is interference with employment to a degree beyond that which is contemplated by the schedular ratings.  The Board finds that this is an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  To this extent, the Board finds that entitlement to an increased rating for right and left ankle DJD on an extraschedular basis is granted, and the issue of the assignment of the extraschedular rating will be addressed in the remand. 


ORDER

Entitlement to an increased rating for right ankle DJD on an extraschedular basis is granted.

Entitlement to an increased rating for left ankle DJD on an extraschedular basis is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

The only remaining question regarding extraschedular consideration is what extraschedular rating should be assigned.  Under 38 C.F.R. § 3.321(b)(1), the extraschedular rating must be commensurate with the average earning capacity impairment caused by the right and left DDD ankle disabilities.  However, as noted by the Court, "[b]ecause the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case."  Kuppamala, 27 Vet. App. at 454, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996)).  

Although the Board is authorized to assign an extraschedular rating, the Board does not find it appropriate to assign the rating in this case prior to affording the Director an opportunity to assign an extraschedular rating in the first instance or prior to affording the Veteran an Aid and Attendance examination for his SMC claim.  Therefore, the matter of assigning the extraschedular rating for the right and left ankle DJD disability is remanded to the Director.  The Board emphasizes that the issue before the Director now is not whether extraschedular ratings for the ankle disorders should be assigned, but rather the proper extraschedular ratings to assign.

As noted in the introduction, the Board considered SMC in the body of an August 2010 decision; however, in October 2015, the Court advised the Board to revisit the Veteran's SMC request.  In the August 2010 decision, the Board did not actually adjudicate the SMC issue.

In November 2008, a VA examiner was of the opinion that the Veteran's left and right ankles did not demonstrate loss of use of both legs.  However, in a June 2010 letter, the Veteran's private physician, Dr. H. J. Robinson found that the Veteran was not able to perform any job in which he would need to sit, stand, or walk due to constant continuous pain and gait instability.  This additional evidence tends to show a worsening of the Veteran's disability.  On remand, the Veteran should be afforded an Aid and Attendance examination.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether he is in need of the aid and attendance of another person because of his service-connected ankle disabilities, or whether he is housebound on account of service-connected disabilities.  All indicated tests and studies should be conducted.  The electronic claims file should be made available to the examiner for review in connection with the examination, and such review should be noted in the report.  All clinical findings as to the service-connected disorders be set forth in detail.

The Veteran claims loss of use of both legs.

The examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran experiences loss of use of one or both legs and, if so, whether such is related to his service-connected right and left ankle DJD disabilities.

The examiner should also state whether in the absence of a "higher level of care" as defined in 38 C.F.R. § 3.352(b)(2) (2015), the Veteran would require hospitalization, nursing home care, or other residential institutional care.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities render him "housebound."

The examiner should set forth all examination findings, together with a complete explanation for the reasons for all opinions expressed.

2.  Thereafter, refer the Veteran's right and left ankle issues to the Under Secretary for Benefits or the Director of Compensation Service for the assignment of an extra-schedular rating in the first instance. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


